department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar -3 uniform issue list legend ira x ira y amount d dear this is in response to your request dated date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code request correspondence dated date supplemented the you have submitted the following facts and representations on july ira x in your name which consisted of a certificate of deposit became due on that date you took amount d out of ira x and placed it into a money market account at the same institution with the intention of rolling over the amount into a brokerage individual_retirement_arrangement the day rollover period on or about august your son fell into depression for ended on september furthermore on september which he began treatment on august your daughter fell into depression for which she began to receive treatment on september psychiatrist and licensed certified counselor you state that your concern for the illnesses of your children and your involvement in their treatment caused you to miss the deadline for completing the rollover on september the amount distributed from ira x was deposited into ira y as a rollover_contribution treatments for your son and daughter have been provided by a page based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 d does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rotlover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a roliover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by you demonstrates that you were unable to complete the transaction because of the illnesses of your children also the funds page distributed from ira x were placed in an ira approximately days after the time had expired for completing the rollover and none of the funds were used for any personal expenses during this time therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of the amount from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the amounts deposited into ira y will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at - _ please address all correspondence to se t ep ra t3 sincerely yours da gin low frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
